DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are now pending and will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 9/22/2022, 7/12/2021, 9/15/2021, 11/12, 2021, 3/11/3022, 6/8/2022, 9/23/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “benefit agent”.  The instant specification does not provide a clear definition of what is meant by a “benefit agent”.  Further, the claim is simply drawn to a “microcapsule”, which provides no guidance as to what “benefit” may be sought.  Further, the claim requires that the recited microcapsule comprise “inorganic particle and benefit agent”, and it is unclear if this is intended to be two distinct species (i.e. particle and agent) or if the particle can also be considered a benefit agent (i.e. particulate TiO2 is both an inorganic particle that is not a core-shell structure, and provides benefits such skin lightening due to the whiteness that can occur when applied topically).  Further, it is unclear what structure Applicant considers to be required to meet the limitation of “microcapsule”.  The claim specifically requires that there not be a “core-shell microcapsule having a single core”, yet claim 4 requires “one single inorganic particle”.  Further, all the examples provided in the specification are simply inorganic materials with a liquid fragrance absorbed, rather than a wall enclosing another material (i.e. encapsulating it).  While Applicant is entitled to be their own lexicographer, a definition must be clearly set forth in the specification at the time of filing (see MPEP 2111.01).  For purposes of examination, the claim will be interpreted as being drawn to a platy-shaped inorganic particle mixed with a benefit agent (i.e. the agent exposed to the particle will be absorbed, and in view of the Examples in the instant specification, distributed throughout the particle).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “wherein the particle comprises bismuth oxychloride, aluminum oxide, barium sulphate, boron nitride, zirconium oxide, mica, clay, silicate, talc, or a combination thereof”, and the claim also recites “preferably, the particle comprises boron nitride, mica or a combination thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 5 recites the broad recitation “wherein the benefit agent is fragrance, pro-fragrance, or a mixture thereof”, and the claim also recites “preferably, the benefit agent is fragrance” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 6 recites the broad recitation “wherein the weight ratio of the particle to the benefit agent is from 1:4 to 20:1”, and the claim also recites “preferably 1:1 to 4:1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 7 recites the broad recitation “wherein the microcapsule has a sphericity of from 0.18 to 0.74”, and the claim also recites “preferably from 0.205 to 0.6, more preferably from 0.3 to 0.5” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 8 recites the broad recitation “wherein the particle has a specific surface area of 0.5 to 25 m2/g”, and the claim also recites “preferably 1.1 to 12 m2/g.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 9 recites the broad recitation “wherein the particle has an average particle size of 0.5 to 50 microns”, and the claim also recites “preferably from 3 to 25 microns, and more preferably from 4 to 17 microns.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is suggested that Applicant remove the “preferably” language from claims 2 and 5-9 and write the narrower recitations as new dependent claims to overcome the rejections of record.
Claim 4 recites “wherein the microcapsule comprises one single inorganic particle.”  Claim 1, from which claim 4 depends requires a microcapsule comprising an inorganic particle, wherein “said microcapsule is not core-shell microcapsule having a single core”.  It is not clear how claim 1 can require not “having a single core”, while claim 4 requires “one single inorganic particle”.  It is noted that Applicant does not provide a specific definition for the term “microcapsule” and may be using it contrary to its typical definition.
Claim 10 recites the limitation “preferably the microcapsule is present in amount of 0.01 to 2% by weight of the composition.”  It is not clear, due to the use of “preferably” if the limitation is required or optional.  It is suggested that Applicant amend the claim such that it reads “[a] home or personal care composition comprising the microcapsules of claim 1, where in the microcapsules are 0.01 to 2% by weight of the composition.”
Claim 11 recites a “cleansing surfactant’. It is not clear what limitation is being applied by describing a surfactant as “cleansing”, as surfactants are generally found in cleaning products. It is not clear if the term is intended to limit the structure of the surfactant (i.e. anionic, cationic, etc.) or if “cleansing” is intended to be an intended use of the surfactant. Further, the instant specification provides no definition of the phrase “cleansing surfactant”. For purposes of examination the phrase will be interpreted to be met by all surfactants.
Claims 3 and 12 are rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bortolai et al. (US 2017/0049682, cited on IDS filed 9/22/2020).
Regarding claims 1-5, Bortolai et al. discloses soap bar formulations (see title) with solid particles (see abstract). Bortolai et al. discloses that preferred inorganic solid particle materials include talc and calcium carbonate (see [0061]). Bortolai et al. discloses that the talc has a plate-like morphology (i.e. a platy shape with a sphericity of 0.15-0.74, see [0061]). Bortolai et al. discloses examples with talc and a benefit agent (i.e. perfume, see Table 2).  Regarding the limitation of “said benefit agent is distributed through the particle, the formulations of Bortolai et al. have the talc mixed with the perfume, which is the same mixing process that Table 1 of the instant specification utilized.  A person of ordinary skill int eh art would reasonably expect that use of the same active step (mixing) with the same agents as claimed, would result in the same final product (i.e. distributed through the particle).
Regarding claim 6, Bortolai et al. discloses examples with talc and a benefit agent (i.e. perfume), where the ratio of the talc to perfume is 1:1.2 (see Table 2, E2).
Regarding claim 10, Bortolai et al. discloses examples with 1% by weight of talc (see Table 2).
Regarding claim 11, Bortolai et al. discloses fatty acid soaps as surfactants in the composition (see [0029]).
Regarding claim 12, Bortolai et al. discloses that the soap bar formulations have improved skin softness (i.e. a skin cleaning composition, see [0001]).  

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shin et al. (U.S. 6,113,682, cited on IDS filed 9/22/2020).
Regarding claims 1, 2, 4, 5, 7, Shin et al. discloses complex particle of flaky silica (see abstract). Shin et al. discloses that the pigments have a flaky shape with sphericity of 0.3-0.5 (see column 2, lines 45-46).  Shin et al. discloses that the composite pigments were mixed with perfume (i.e. a benefit agent, see Formulations 1-3). Regarding the limitation of “said benefit agent is distributed through the particle, the formulations of Shin et al. have the talc mixed with the perfume, which is the same mixing process that Table 1 of the instant specification utilized.  A person of ordinary skill in the art would reasonably expect that use of the same active step (mixing) with the same agents as claimed, would result in the same final product (i.e. distributed through the particle).
Regarding claim 3, Shin et al. discloses that the pigments have a flaky shape (i.e. platy) with sphericity of 0.3-0.5 (see column 2, lines 45-46).  
Regarding claim 8, Shin et al. discloses that the particle has a has 0.75-1.8m/g of BET surface area (see column 2, lines 60-61).
Regarding claim 9, Shin et al. discloses a particle diameter of 37 um or less (see column 2, lines 55-56).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611